Citation Nr: 1733394	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-28 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for bilateral hand tremors.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 2005 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  Subsequently, this claim was remanded by the Board in May 2015 for additional development, which has since been completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to service connection for bilateral hand tremors.  Although the Board sincerely regrets the additional delay this may cause, further development is needed prior to the adjudication of this claim.

As mentioned above, this claim was first remanded by the Board in May 2015.  At that time and in pertinent part, the RO was instructed to schedule the Veteran for a VA examination to assess the nature and etiology of the Veteran's claim bilateral hand tremors.  Review of the claims file indicates that the Veteran underwent such VA examination in August 2016.

However, it would appear that the Veteran's bilateral hand tremors were also assessed by a contract examiner in September 2015.  To that end, the claims file contains an examination request dated August 2015.  Subsequent communications indicate that the requested examination was administered on September 15, 2015.  See, e.g., email dated October 2015.  In May 2016, the Veteran confirmed that the 2015 examination had been administered by a contract physician.

The September 2015 examination has not yet been associated with the claims file.  However, VA has a duty to assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Such a duty obligates VA to obtain identified private treatment records that may be relevant to a veteran's claim.  As the September 2015 examination may be relevant to the Veteran's claim, all reasonable efforts must now be made to obtain a copy.




Accordingly, the case is REMANDED for the following actions:

1. Obtain a copy of the September 2015 examination administered by a contract physician and which assesses the Veteran's bilateral hand tremors.  All actions to obtain the examination should be fully documented in the record.  The RO must make two attempts to obtain the examination, unless the first attempt demonstrates that further attempts would be futile.

If the examination cannot be obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







[CONTINUED ON NEXT PAGE]

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




